Per Curiam:

The record in this case fails to disclose anything which, by the most liberal interpretation, can *87be termed a final judgment. The nearest approach thereto is in the following language, viz.: “The court' having heard the same, this motion was granted and the action dismissed at plaintiffs costs.” This is amere dec-' laration that the action was dismissed at the plaintiff’s' costs; it does not profess to be a judgment, neither does it appear therefrom that it was intended to be such. “ A strict compliance with forms is not essential in the entry of judgments; yet to constitute a final judgment, the record must not only indicate that an adjudication took place, but the entry must have been intended as an entry, of judgment.” Alvord et al. v. McGaughey, 5 Col. 244.
There being no final judgment to either affirm or reverse, the writ of error must be dismissed.
Writ dismissed. •